DETAILED ACTION 
Continued Examination Under 37 CFR 1.114
A request for continued examination (“RCE”) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 4, 2022 has been entered.

Acknowledgments
Claims 1-5 & 10-26 are pending. 
Claims 1-5 & 10-26 have been examined.  


Information Disclosure Statement
The information disclosure statement filed August 4 and August 11, 2022 were submitted on an electronic medium that was not acceptable.  It has been placed in the application file, but the information referred to therein has not been considered.  Note that U.S. patents, U.S. application publications, foreign patent documents and non-patent literature cited in an information disclosure statement may be electronically submitted in compliance with the Office Electronic Filing System (EFS) requirements.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 & 10-22 are rejected under 35 U.S.C. 103 as being unpatentable over de Jong (US 20190130483 Al) (“de Jong”) in view of Song et al. (US 20190287100 Al) (“Song”) and further in view of Owen (US 20090198586 A1) (“Owen”).  

As to claim 1, de Jong discloses:
receiving, by a processing system of a tokenization platform, […]  funds to a user account of a user (having available funds/gold in the purchase’s account), the funds being in a first currency (e.g. gold)  defiled in accordance with a first protocol and the tokenization platform facilitating trade in a second currency defined in accordance with a second protocol different from the first protocol (¶¶ [0015], [0021], [0032]; The mint component determines 120 whether it has the gold available in its inventory to fulfill the purchase order; If the seller's account is in U.S. dollars and the buyer's account is in Canadian dollars, the computer code may retrieve a currency exchange rate, determine how many Canadian dollars the seller's account should be debited, and record the exchange rate. If either transaction is not successful, neither transaction is recorded.); wherein the funds are in an external cryptocurrency account of the user that is non-affiliated with the tokenization platform (¶ [0021]; customer’s wallet is separate from other components of the systems);

receiving, by the processing system of the tokenization platform, a request (purchase order) to generate a tokenized token (gold token) representing a portion of the funds (e.g. gold)  (¶ [0021], [0032]; fig. 1 & related text); 
in response to the request, verifying, by the processing system of the tokenization platform, that the user owns the portion of the funds based on the first cryptographic ledger (¶¶ [0025], [0026]); and
in response to the verification that the user owns the portion of the funds (¶¶ [0025], [0026]): 
generating, by the processing system, the tokenized token that represents the portion of the funds, wherein the tokenized token is a non-fungible token defined in accordance with the second protocol (¶¶ [0021], [0032]; fig. 1 & related text);
initiating, by the processing system, a hold of the portion of the funds (reserve request), wherein the portion of the funds are inaccessible to an owner of the tokenized token until the tokenized token is redeemed by the owner of the tokenized token (¶¶ [0021], [0024], [0039]; fig. 4 & related text);

updating, by the processing system, a cryptographic ledger to indicate that the tokenized token is owned by the user (¶¶ [0006], [0018]).

de Jong does not expressly disclose:
first cryptocurrency defined in accordance with a first protocol and associated with a first cryptographic ledger, 
a second cryptocurrency defined in accordance with a second protocol different from the first protocol
updating a first cryptographic ledger associated with the first cryptocurrency, 
updating a second cryptographic ledger associated with the second cryptocurrency

Song, however, clearly discloses:
first cryptocurrency (first cryptocurrency) defined in accordance with a first protocol associated with a first cryptographic ledger (¶ [0025], a token management of an exchange between a first cryptocurrency and a second cryptocurrency, wherein a first blockchain network uses the first cryptocurrency and a second blockchain network uses the second cryptocurrency)
a second cryptocurrency  defined in accordance with a second protocol different from the first protocol (¶ [0025], a token management of an exchange between a first cryptocurrency and a second cryptocurrency, wherein a first blockchain network uses the first cryptocurrency and a second blockchain network uses the second cryptocurrency) 
updating the first cryptographic ledger associated with the first cryptocurrency (¶ [0025], instructing the first blockchain network to transfer an ownership of the specific part of the first cryptocurrency, from the specific user to the token managing server and issue a specific part of the second cryptocurrency corresponding to the specific part of the first cryptocurrency) , 
updating a second cryptographic ledger associated with the second cryptocurrency (¶ [0025], instructing the second blockchain network to transfer an ownership of the issued specific part of the second cryptocurrency from the token-managing server to the specific user;) 

It would have been obvious to a person of ordinary skill in the art to modify Jong’s currency exchange system to include cryptocurrencies exchange, as disclosed by Song, to cover more currencies thereby enhancing the user’s experience.  

de Jong does not expressly disclose notification of a transfer of funds to a user account of a user.  

Owen, however, disclose an escrow account network coupled with the escrow verification system configured to manage the escrow account and the funds deposited into the escrow account and to receive notification indicating that the deposited funds are authorized to be transferred; and a bank account network coupled to the escrow account network and the escrow verification system configured to receive the funds deposited into the escrow account upon verification of the buyer's receiver.

It would have been obvious to a person of ordinary skill in the art to modify Jong’s currency exchange system to include the function of sending notification about account funding status, as disclosed by Owen, to ensure that the user has funds available to cover the proposed transactions thereby mitigating loss as a result of insufficient available funds. 

As to claim 2, de Jong/Song/Owen discloses as shown above.
de Jong further discloses generating, by the processing system, an instance of a smart contract corresponding to the tokenized token, wherein the instance of the smart contract defines a manner by which ownership of the tokenized token is changed; and updating, by the processing system, the […] cryptographic ledger with the instance of the smart contract (¶¶ [0006], [0018], [0027]).

As to claim 3, de Jong/Song/Owen discloses as shown above.
de Jong further discloses receiving, by the processing system, a request to transfer the tokenized token to a different account of a different user; determining, by the instance of the smart contract, whether to allow the transfer of the tokenized token; in response to determining to allow the transfer of the tokenized token, initiating, by the instance of the smart contract, a transfer of the tokenized token to the different account (¶¶ [0015], [0016],  [0038]; fig. 3 & related text).

As to claim 4, de Jong/Song/Owen discloses as shown above.
de Jong further discloses generating, by the processing system, visual indicia representing the tokenized token, wherein the visual indicia is displayed in a digital wallet associated with the account of the user (¶¶ [0016], [0033]).

As to claim 5, de Jong/Song/Owen discloses as shown above.
de Jong further discloses wherein the visual indicia depict an amount of the first currency corresponding to the portion of the funds (¶ [0022], [0032).

As to claim 6, de Jong/Song/Owen discloses as shown above.
de Jong further discloses wherein the funds are in a traditional currency and transferred to the account of the user via a credit card or bank transfer  (¶¶ [0006], [0015], [0022], [0032).

As to claim 7, de Jong/Song/Owen discloses as shown above.
de Jong further discloses wherein the funds are in a cryptocurrency and transferred in from an external cryptocurrency account of the user (¶¶ [0002]-[0004]).

As to claim 8, de Jong/Song/Owen discloses as shown above.
de Jong further discloses wherein the initiating the hold of the portion of the funds includes transferring the portion of the funds from the account of the user into an escrow account (¶ [0038]) .

As to claim 9, de Jong/Song/Owen discloses as shown above.
de Jong further discloses wherein the portion of the funds remain in the escrow account until the tokenized token is redeemed by the owner of the tokenized token (¶¶ [0026], [0039], [0042).

As to claim 10, de Jong/Song/Owen discloses as shown above.
de Jong further discloses wherein in response to the tokenized token being redeemed, the tokenized token is invalidated (e.g. marked redeemed/extinguished.) (¶ [0019], [0041]).

As to claim 11, de Jong/Song/Owen discloses as shown above.
de Jong further discloses wherein redeeming the tokenized token includes: 
receiving, by the one or more processors, a request to redeem the tokenized token from a redeeming user, the request indicating a public address of an account of the redeeming user on the second cryptographic ledger and a token identifier of the tokenized token (¶ [0002], [0004]); 
verifying, by the one or more processors, that the redeeming user is the owner of the tokenized token based on the token identifier of the tokenized token and the account indicator (¶¶ [0002], [0027], [0031], [0032], [0038], [0041]); 
in response to verifying that the redeeming user is the owner of the tokenized token, releasing the portion of the funds to the account of the redeeming user (¶¶ [0002], [0027], [0031], [0032], [0038], [0041]); and 
burning, by the one or more processors, the tokenized token such that the tokenized token is no longer valid (¶ [0019], [0041]).

As to claim 12, de Jong/Song/Owen discloses as shown above.
de Jong further discloses wherein burning the tokenized token includes updating the second cryptographic ledger with a block that invalidates the tokenized token (¶ [0018], [0033], [0038]).

As to claim 13, de Jong/Song/Owen discloses as shown above.
de Jong does not disclose receiving, by the processing system, a second notification of a second transfer of second funds to the user account of the user, the funds being in a third currency, wherein the third currency is different from the first currency.  

Owen, however, disclose an escrow account network coupled with the escrow verification system configured to manage the escrow account and the funds deposited into the escrow account and to receive notification indicating that the deposited funds are authorized to be transferred; and a bank account network coupled to the escrow account network and the escrow verification system configured to receive the funds deposited into the escrow account upon verification of the buyer's receiver.

It would have been obvious to a person of ordinary skill in the art to modify Jong’s teaching to include the function of sending notification about account funding status, as disclosed by Owen, to ensure that the user has funds available to cover the proposed transactions thereby mitigating loss as a result of insufficient available funds. 

As to claim 14, de Jong/Song/Owen discloses as shown above.
de Jong further discloses wherein the tokenized token represents the portion of the funds of the first currency and a second portion of the second funds (¶¶ [0006], [0015]).

As to claim 15, de Jong/Song/Owen discloses as shown above.
de Jong further discloses wherein the second cryptographic ledger is a distributed ledger (¶ [0018]).

As to claim 16, de Jong/Song/Owen discloses as shown above.
de Jong further discloses wherein the distributed ledger is a blockchain (¶ [0018]).

As to claim 17, de Jong/Song/Owen discloses as shown above.
de Jong further discloses wherein the blockchain is a public blockchain (¶ [0018]).

As to claim 18, de Jong/Song/Owen discloses as shown above.
de Jong further discloses wherein the blockchain is a private blockchain (¶ [0018]).

As to claim 19, de Jong/Song/Owen discloses as shown above.
de Jong further discloses wherein updating the […] cryptographic ledger to indicate that the tokenized token is owned by the user includes: generating a data block that indicates that the tokenized token is owned by the user; and cryptographically linking the data block to the blockchain (¶¶ [0018], [0004], [0031], [0038];.

As to claim 20, de Jong/Song/Owen discloses as shown above

de Jong further discloses:
receiving, by a processing system of a tokenization platform, […]  funds to a user account of a user (having available funds/gold in the purchase’s account), the funds being in a first currency (e.g. gold)  defiled in accordance with a first protocol and the tokenization platform facilitating trade in a second currency defined in accordance with a second protocol different from the first protocol (¶¶ [0015], [0021], [0032]; The mint component determines 120 whether it has the gold available in its inventory to fulfill the purchase order; If the seller's account is in U.S. dollars and the buyer's account is in Canadian dollars, the computer code may retrieve a currency exchange rate, determine how many Canadian dollars the seller's account should be debited, and record the exchange rate. If either transaction is not successful, neither transaction is recorded.); wherein the funds are in an external cryptocurrency account of the user that is non-affiliated with the tokenization platform (¶ [0021]; customer’s wallet is separate from other components of the systems);
receiving, by the processing system of the tokenization platform, a request (purchase order) to generate a tokenized token (gold token) representing a portion of the funds (e.g. gold)  (¶ [0021], [0032]; fig. 1 & related text); 
in response to the request, verifying, by the processing system of the tokenization platform, that the user owns the portion of the funds based on the first cryptographic ledger (¶¶ [0025], [0026]); and
in response to the verification that the user owns the portion of the funds (¶¶ [0025], [0026]): 
generating, by the processing system, the tokenized token that represents the portion of the funds, wherein the tokenized token is a non-fungible token defined in accordance with the second protocol (¶¶ [0021], [0032]; fig. 1 & related text);
initiating, by the processing system, a hold of the portion of the funds (reserve request), wherein the portion of the funds are inaccessible to an owner of the tokenized token until the tokenized token is redeemed by the owner of the tokenized token (¶¶ [0021], [0024], [0039]; fig. 4 & related text);
generating, by the processing system, an instance of a smart contract corresponding to the tokenized token, wherein the instance of the smart contract defines a manner by which ownership of the tokenized token is changed (¶ [0006], [0027]); 
updating, by the processing system, a blockchain with the instance of the smart contract (¶¶ [0006], [0018]); 
issuing, by the processing system, a request to the smart contract to update the blockchain to indicate that the tokenized token is owned by the user (¶¶ [0016], [0021]; The AT system records the asset tokens in a distributed ledger. Each asset token may be associated with a standardized smart contract that specifies transactions that can be performed on the asset; The shared ledger is the "official" record of the ownership of all gold tokens)
wherein the smart contract: determines whether to allow the transfer of the tokenized token (¶ [0023], [0027]; The smart contract validates the transaction (e.g., ensuring that the requester owns the gold token and that the new owner is a customer). The smart contract then records the transaction in the shared ledger.); and 
in response to determining to allow the transfer of the tokenized token (¶ [0015], [0016],  [0038]; fig. 3 & related text): 
generates a data block that indicates that associates the tokenized token with a public account of the user (¶¶ [0004], [0031], [0038]; Tokens also have an owner that uses an additional public/private key pair. The owner public key is set as the token owner identity, and when performing actions against tokens, ownership proof is established by providing a signature generated by the owner private key and validated against the public key listed as the owner of the token; In some embodiments, the AT system creates and issues gold tokens and stores the gold tokens in one or more shared, and eventually interoperable, ledgers ( collectively referred to as the "shared ledger") so that the gold tokens can be widely distributed and transferred using the shared ledger); and 
cryptographically links the data block to the blockchain (e.g. recording asset ownership on the bloackchain) (¶ [0018]).

de Jong does not expressly disclose:
first cryptocurrency defined in accordance with a first protocol
a second cryptocurrency  defined in accordance with a second protocol different from the first protocol
updating a first cryptographic ledger associated with the first cryptocurrency, 
updating a second cryptographic ledger associated with the second cryptocurrency
Song, however, clearly discloses:
first cryptocurrency (first cryptocurrency) defined in accordance with a first protocol associated with a first cryptographic ledger (¶ [0025], a token management of an exchange between a first cryptocurrency and a second cryptocurrency, wherein a first blockchain network uses the first cryptocurrency and a second blockchain network uses the second cryptocurrency)
a second cryptocurrency  defined in accordance with a second protocol different from the first protocol (¶ [0025], a token management of an exchange between a first cryptocurrency and a second cryptocurrency, wherein a first blockchain network uses the first cryptocurrency and a second blockchain network uses the second cryptocurrency) 
updating the first cryptographic ledger associated with the first cryptocurrency (¶ [0025], instructing the first blockchain network to transfer an ownership of the specific part of the first cryptocurrency, from the specific user to the token managing server and issue a specific part of the second cryptocurrency corresponding to the specific part of the first cryptocurrency) , 
updating a second cryptographic ledger associated with the second cryptocurrency (¶ [0025], instructing the second blockchain network to transfer an ownership of the issued specific part of the second cryptocurrency from the token-managing server to the specific user;) 

It would have been obvious to a person of ordinary skill in the art to modify Jong’s currency exchange system to include cryptocurrencies exchange, as disclosed by Song, to cover more currencies thereby enhancing the user’s experience.  

de Jong does not expressly disclose notification of a transfer of funds to a user account of a user. 

Owen, however, disclose an escrow account network coupled with the escrow verification system configured to manage the escrow account and the funds deposited into the escrow account and to receive notification indicating that the deposited funds are authorized to be transferred; and a bank account network coupled to the escrow account network and the escrow verification system configured to receive the funds deposited into the escrow account upon verification of the buyer's receiver.

It would have been obvious to a person of ordinary skill in the art to modify Jong’s teaching to include the function of sending notification about account funding status, as disclosed by Owen, to ensure that the user has funds available to cover the proposed transactions thereby mitigating loss as a result of insufficient available funds. 

As to claim 21, de Jong/Song/Owen discloses as shown above.
de Jong further discloses wherein the blockchain is a public blockchain (¶ [0018]).
 
As to claim 22, de Jong/Song/Owen discloses as shown above.
de Jong further discloses wherein the blockchain is a private blockchain (¶ [0018]).  

Claims 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over de Jong in view of Song and further in view of Owen and further in view of  Ehrlich-Quinn (US 20190236594 Al). 

As to claims 23 & 25, de Jong/Song/Owen discloses as shown above.
de Jong does not expressly disclose wherein the hold comprises a lien recorded against the funds to prevent user transaction of the funds without approval by the tokenization platform. 
Ehrlich-Quinn, however, discloses wherein the hold comprises a lien recorded against the funds to prevent user transaction of the funds without approval by the tokenization platform (¶¶ [0244], [0309]; claim 26; fig. 34, 36, 37 & related text).

It would have been obvious to a person of ordinary skill in the art to modify de Jong’s token transfer system with a transaction lien or a provisional transfer, as disclosed by Ehrlich-Quinn’s, to ensure that the transaction conditions are met by the transaction party thereby enhancing the user experience.  

As to claims 24 & 26, de Jong/Song/Owen discloses as shown above.
de Jong does not expressly disclose wherein the portion of the funds remain attributed to the user after generating the tokenized token.
Ehrlich-Quinn, however, discloses wherein the portion of the funds remain attributed to the user after generating the tokenized token (¶¶ [0244], [0309]; claim 26; fig. 34, 36, 37 & related text).

It would have been obvious to a person of ordinary skill in the art to modify de Jong’s token transfer system with a transaction lien, as disclosed by Ehrlich-Quinn’s, to ensure that the transaction conditions are met by the transaction party thereby enhancing the user experience.  


Response to Arguments
Applicant’s arguments with respect to at least claim 1 have been considered but are not persuasive.

Applicant argues (page 11): 
Applicant respectfully submits that de Jong does not teach, disclose, or suggest generating a “tokenized token” in a (second) cryptographic ledger that represents funds in a first cryptocurrency recorded in a (first) cryptographic ledger. 

The Examiner, however, respectfully disagrees. 
de Jong discloses exchanging a first cryptocurrency and a second cryptocurrency, wherein a first blockchain network uses the first cryptocurrency and a second blockchain network uses the second cryptocurrency…. instructing the first blockchain network to transfer an ownership of the specific part of the first cryptocurrency, from the specific user to the tokenmanaging server and issue a specific part of the second cryptocurrency corresponding to the specific part of the first… cryptocurrency and instructing the second blockchain network to transfer an ownership of the issued specific part of the second cryptocurrency from the token-managing server to the specific user (¶ [0019]).  

Song, discloses a method for token management of an exchange between a first cryptocurrency and a second cryptocurrency, wherein a first blockchain network uses the first cryptocurrency and a second blockchain network uses the second cryptocurrency (¶ [0025]).  

de Jong further discloses generate a tokenized token representing a portion of the funds (¶ [0021], [0032]; fig. 1 & related text);

Applicant argues (page 12): 
While Song describes an “exchang[e] between a first cryptocurrency used by a first blockchain network and a second cryptocurrency used by a second blockchain network,” Song specifically contemplates the “transfer [of] ownership of the first cryptocurrency to [a] token-managing server’ associated with its system, e.g., which acts as an escrow account. Song at Abstract (emphasis added). In contrast, the claims provide that “the funds are in an external cryptocurrency account of the user that is non-affiliated with the tokenization platform” and a “hold” is initiated in response to: (i) receiving “a request to generate a tokenized token representing a portion of the funds” and (ii) verifying “that the user owns the portion of the funds.” In this manner, the claims provide that a user need not transfer “funds” to a separate account from that which the “funds” are originally present (“an external cryptocurrency account of the user that is non-affiliated with the tokenization platform”) and a “hold” is initiated upon generation of the tokenized token.

The Examiner, however, respectfully disagrees. 
Song, however, clearly discloses:
first cryptocurrency (first cryptocurrency) defined in accordance with a first protocol associated with a first cryptographic ledger (¶ [0025], a token management of an exchange between a first cryptocurrency and a second cryptocurrency, wherein a first blockchain network uses the first cryptocurrency and a second blockchain network uses the second cryptocurrency)
a second cryptocurrency  defined in accordance with a second protocol different from the first protocol (¶ [0025], a token management of an exchange between a first cryptocurrency and a second cryptocurrency, wherein a first blockchain network uses the first cryptocurrency and a second blockchain network uses the second cryptocurrency) 
updating the first cryptographic ledger associated with the first cryptocurrency (¶ [0025], instructing the first blockchain network to transfer an ownership of the specific part of the first cryptocurrency, from the specific user to the token managing server and issue a specific part of the second cryptocurrency corresponding to the specific part of the first cryptocurrency) , 
updating a second cryptographic ledger associated with the second cryptocurrency (¶ [0025], instructing the second blockchain network to transfer an ownership of the issued specific part of the second cryptocurrency from the token-managing server to the specific user;) 

It would have been obvious to a person of ordinary skill in the art to modify Jong’s currency exchange system to include cryptocurrencies exchange, as disclosed by Song, to cover more currencies thereby enhancing the user’s experience.  
Therefore, the combination of de Jong/Song teach the limitations as claimed. 

Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure, and is listed in the attached form PTO-892 (Notice of References Cited). Unless expressly noted otherwise by the Examiner, all documents listed on form PTO-892 are cited in their entirety.
US 20170083907 A1- discloses: a Point-to-Point Transaction Guidance Apparatuses, Methods and Systems (“SOCOACT”) transforms smart contract request, crypto currency deposit request, crypto collateral deposit request, crypto currency transfer request, crypto collateral transfer request inputs via SOCOACT components into transaction confirmation outputs. Also, SOCOACT transforms virtual wallet address inputs via SOCOACT (e.g., P2PTG) components into transaction confirmation outputs. In one embodiment, the P2PTG includes a point-to-point payment guidance apparatus, comprising, a memory and processor disposed in communication with the memory, and configured to issue a plurality of processing instructions from the component collection stored in the memory, to: obtain a target wallet identifier registration at a beacon. The SOCOACT then may register the target wallet identifier with the beacon and obtain a unique wallet identifier from a migrant wallet source associated with a user at the beacon. The SOCOACT may then obtain a target transaction request at the beacon from the migrant wallet source and commit the target transaction request for the amount specified in the target transaction request to a distributed block chain database configured to propagate the target transaction request across a distributed block chain database network for payment targeted to the target wallet identifier registered at the beacon.
US 20190392511 Al
A bid matching for blockchain-based goods/assets system
that allows users to participate in efficient and optimized
auctions of blockchain-based assets/goods is disclosed.
Instead of paying the current price for a blockchain-based
item by signing and executing a transaction immediately,
buyers pre-sign a crypto-transaction for a given future price
of the item. The buyer sends the pre-signed crypto-transaction
for future execution when the price of the blockchainbased
good/asset matches (or falls below) a price that the
buyer specified in the pre-signed transaction. Instead of
executing bids on-chain, the bid matching for blockchainbased
goods/assets system enables execution of an off-chain
service that allows users to bid on one or more blockchainbased
items with pre-signed transactions that are instantaneous
and not dependent on network conditions. After an
auction has ended, a winning bid is selected and executed
automatically to consummate the purchase of the blockchain- based assets/goods. 


US 20190220836 Al
Computer-implemented methods and systems are provided
that distribute media content using a distributed ledger
maintained by a plurality of nodes. Specifically, first data is
stored in the di stributed ledger. The first data represents a
purchase contract that transfers a digital token associated
with a particular digital media content item to a first user in
return for payment by the first user. Second data is also
stored in the distributed ledger. The second data represents
a resale contract that transfers the digital token associated
with the particular digital media content item as stored in the
first data from the first user to a second user in return for
payment by the second user. The digital token associated
with the particular digi tal media content item as part of the
first data can be used to grant only the first user permission
to access the particular digi tal media content item unless
such digital token is transferred from the first user to another
user by data representing a resale contract that is stored in
the digital ledger. The digital token associated with the
particular digital media content item as part of the second
data can be used to grant only the second user permission to
access the particular digital media content item unless such
digital token is transferred from the second user to another
user by data representing a resale contract that is stored in
the digital ledger. 



US 20200042989 Al 
Systems and methods are disclosed to tokenize an asset by:
documenting a value for the asset by a promoter of the asset,
generating a plurality of cryptocurrency coins/tokens corresponding
to the value of the asset; embedding in the cryptocurrency
coins/tokens a smart contract one or more investment
terms including asset description, payment and timing;
obtaining subscriptions and payments for the asset from a
crowd; holding subscription payments from the crowd in
escrow until a predefined condition is met; and releasing the
coins/tokens to the promoter and recording ownership interest
from the crowd.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMON OBEID whose telephone number is (571)270-1813. The examiner can normally be reached 8 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W. Hayes can be reached on 5712726708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAMON OBEID/Primary Examiner, Art Unit 3685